DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the load and how the main power source is configured to deliver drive power to the load and how the add-on power module is coupled to the load (see claims 1, 13);
the switch that couples the add-on module to the load (claims 3, 14).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 6,844,634) in view of Erhart (US 2019/0359081) and Khaligh (US 10,562,404).  The Examiner notes that the §103 rejection of the claims is presented first (prior to the §102 rejection).  This is because claim 13 is listed after claim 1.  Claim 1 recites more limitations than claim 13;  therefore, the claim 1 obviousness analysis of claim 1 satisfies the requirements to prove an anticipation rejection for claim 13. 
With respect to claim 1, Kobayashi discloses a power conversion system (fig 1; col. 2-4) comprising: 
a main power source (2 and 9) configured to deliver drive power to a load (13); 
an add-on power module (11-12) comprising a voltage source (12) 
wherein the add-on power module is coupled to the main power source and the load (via junction box 14 and the darkened power lines shown in fig 1) and configured to output boost power to the load (col. 4, lines 12-15); and 
a controller (7) coupled to the main power source and the add-on power module, wherein the controller is configured to: 
determine that the load requires power from the main power source, and if so, direct boost power from the add-on power module to the load (col. 4, lines 12-21); and 
direct drive power from the main power source to the load when boost power falls below a predetermined threshold (col. 4, lines 22-27 and col. 3, lines 62-65).  
The Examiner notes that “boost power” is interpreted as the power output by the add-on module.  While the claim recites the presence of a DC/DC converter, there is no indication in the claim that power discharged by either high/low voltage source is “boosted” by the converter prior to being output by the add-on module.  In other words, the term “boost” does not import, into the claim, functionality of using the converter to boost the voltage/power.
Kobayashi discloses that the add-on module (the lithium-ion battery) provides power to the load.  When the add-on module voltage drops below a threshold, it is disconnected from the load and the main power source (lead-acid battery) powers the load instead. 
Kobayashi does not expressly disclose the add-on module comprises an isolated DC/DC converter and a low voltage source coupled in series with a high voltage source; wherein the high voltage source is connected to a first port of the isolated DC/DC converter and the low voltage source is connected to a second port of the isolated DC/DC converter.
Erhart discloses an add-on power module (fig 2; par 46-54) comprising a DC/DC converter (20) and a low voltage source (15) coupled in series with a high voltage source (16); wherein the high voltage source is connected to a first port (nodes 21 and 22) of the DC/DC converter and the low voltage source is connected to a second port (nodes 22 and 23) of the DC/DC converter.
Alternatively, the first port may be interpreted as node 21 only and the second port may be interpreted as node 23 only.  The claimed “port” is written as a singular, so citing to singular Erhart ports would be appropriate.  The art rejection also cites to terminal 22 (as being shared between the first and second ports) because the Applicants’ figure 1 shows that a “port” (109 and 110) is really two terminals.
Kobayashi and Erhart are analogous because they are from the same field of endeavor, namely vehicle batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace Kobayashi’s battery (11) with that taught by Erhart.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Erhart’s battery uses two series-connected batteries and a converter to regulate the voltage provided at the output.  This would provide an improvement over Kobayashi’s basic battery.
The combination teaches a DC/DC converter, but not that it is “isolated”.  Khaligh discloses a DC/DC converter that is paired with a vehicle battery, where the converter can be either non-isolated or isolated (col. 7, lines 23-30).  The combination and Khaligh are analogous because they are from the same field of endeavor, namely vehicle batteries with DC/DC converters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Erhart converter to be “isolated”, as taught by Khaligh.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  Id.  Khaligh teaches that isolated and non-isolated converters are equivalents and does not disclose any hardships or difficulties in switching between the two.  Thus, the skilled artisan would have understood that Erhart’s system could use an isolated converter.
With respect to claim 2, Kobayashi discloses the main power source is a UPS.  The Kobayashi main power source is a generator (2) and a battery (9).  These two sources both feed a load (13) and one acts as a backup for shortfalls in the other.  This makes it a “UPS”.  The claim does not define any structure of the UPS (rectifier, battery, inverter, etc.).  Simply naming that it is a UPS does not distinguish over Kobayashi’s teaching.
With respect to claim 3, Kobayashi discloses boost power is directed from the add-on power module through the closing of a switch (within 14; col. 3, lines 54-57; col. 4, lines 18-20) that couples the add-on power module to the load.  
With respect to claim 4, the combination teaches the isolated DC/DC converter, but not its power rating.  The power rating of the converter is a result effective variable.  MPEP §2144.05.  The skilled artisan would have understood the relationship between power rating and size, cost, efficiency, etc.  They would have been motivated to consider a range of power ratings.   Thus, the combination can obviously be modified to teach the isolated DC/DC converter has a power rating that is determined by the low voltage source, wherein the power rating is less than the power rating of add-on power module.  
With respect to claim 10, Erhart discloses the high voltage source is a battery string (16 is a string of individual cells 10).  
With respect to claim 11, Kobayashi discloses the main power source is electrically coupled to the add-on power module via circuit connections.  The components of Kobayashi are clearly connected together.  This means there are “connections” to do so.  The claim only broadly names “connections” without defining what they are.  The Examiner also notes that the term “add-on” does not impart the structure/functionality of the module being removable from or insertable into an existing system.  In other words, there is no explicit claim limitation that defines the “add-on” module as being selectively connected to the main power source.   
With respect to claim 12, Kobayashi discloses the main power source further comprises a lead acid battery (9), wherein the circuit connections electrically couple the lead acid battery to the add-on power module (see fig 1; and analysis of claim 11).
With respect o claim 18, Kobayashi discloses the method of claim 13 (see §102 rejection, below) and the combination teaches directing boost power from the add-on power module to the load comprises increasing power actuating an isolated DC/DC converter of the add-on power module (Erhart teaches the converter, Khaligh teaches it is “isolated”) to increase the power flow from a battery string connected to the isolated DC/DC converter.  Erhart’s converter includes the functionality of increasing power flow from the battery string (low voltage battery 15) to the output of the module (par 54).  The references are analogous, as discussed above. 
With respect to claim 19, Kobayashi discloses the method of claim 13 (see §102 rejection, below) and the combination teaches: monitoring a lead acid battery of the main power source (Kobayashi battery 9 is “lead acid” and voltage is monitored by 7; col. 3, lines 41-47) and a battery string of the add-on power module (Kobayashi monitors voltage of battery 11; Erhart teaches it is a battery “string”); and Active 24778625.121adjusting power flow from the lead acid battery and the battery string via an isolated DC/DC converter of the add-on power module (Erhart teaches the converter; Khaligh teaches it is “isolated”; adjusting power flow through the converter is taught by Erhart at at least par 54).  The references are analogous, as discussed above. 
Claims 18-19 broadly refer to the functionality of actuating or using the isolated DC/DC converter.  But these claims do not explicitly set forth the structure of the add-on module.  The Examiner note that the structural language defining the add-on module in claim 1 is not present in any of the method claims.  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Erhart, Khaligh and Kim (US 2013/0187468).
With respect to claim 5, the combination discloses determining the load requires power (Kobayashi connects the battery 11 to the load through the junction box to power the load), but does not expressly disclose receiving a signal from the main power source.  Kim discloses a controller that determines a requires power from the main power source by receiving a signal from the main power source (fig 1-3; par 26).  Kim discloses that the voltage of the DC bus determines if a load is drawing power (i.e. it requires power).  When combined, Kobayashi would sense the voltage of its DC bus (the solid power lines leading from J/B 14 to the load 13) to determine if the load requires power.  For the purpose of the art rejection, this modified Kobayashi sensor is interpreted as part of the “main power source”.
Kobayashi and Kim are analogous because they are from the same field of endeavor, namely power supplies for loads using multiple batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kobayashi to include a DC bus voltage measurement, as taught by Kim.  The motivation for doing so would have been to known when to discharge power from the battery (11) as opposed to when to recharge it.
With respect to claim 6, Kobayashi discloses a control module (6 and the data lines leading to ECU 7) is coupled to the controller (7), wherein the control module is associated with the main power source (6 is “associated” with the engine, which is part of the “main power source”) and is operable to transmit the signal (the DC bus voltage measurement) from the main power source to the controller.  The Kobayashi “control module” is interpreted as including the data lines leading to the controller 7.  Thus, the Kobayashi control module is operable to transmit the signal from the (Kim) DC bus voltage sensor to the controller (7).
With respect to claim 7, Kim teaches the controller determines that the load requires power from the main power source by sensing the power output of the main power source (par 26).  The references are analogous, as discussed above. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Erhart, Khaligh and Ishida (US 2014/0015484).
With respect to claim 8, the combination teaches the main power source, but not that comprises an inverter.  Ishida discloses a vehicle (fig 1; par 17) with a main power source that comprises a lead-acid battery (112) and a DC/AC inverter (109).  The combination and Ishida are analogous because they are from the same field of endeavor, namely vehicles with lead-acid batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Kobayashi vehicle to include an inverter, as taught by Ishida.  The motivation for doing so would have been to provide power to AC loads.  If a user wanted their vehicle to have AC loads (not just DC), then the skilled artisan would have understood the need for an inverter. 
With respect to claim 9, Ishida discloses the main power source further comprises a non-isolated DC/DC converter (110) connected in series with the DC/AC inverter (109).  From the battery (112) to the motor (108) the DC/DC converter (110) and inverter (109) are in series.  The Examiner notes that the converter (110) and inverter (109) are in parallel from the point of view of battery 111 – but from the cited battery (112), they are in series.  All current that leaves the battery (112) must pass through the converter, it is then added to the DC bus, and then input into the inverter (109) to be applied to the motor (108).  This makes the converter and inverter in series.
Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Kim. 
With respect to claims 16 and 10, Kobayashi discloses the method of claim 13 (see §102 rejection, below) and the references combine to teach the recited limitations, as discussed above in the art rejections of claims 5 and 1 (for claim 16) and claim 7 (for claim 20).  The references are analogous, as discussed above. 
With respect to claim 17, Kobayashi discloses activating the add-on power module (col. 4, lines 18-20) in response to load demand. Kim teaches that load demand is known through receiving the signal from the main power source.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi.
With respect to claims 13-15, Kobayashi discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claims 1, 3, 1, respectively.
Claim 13 omits limitations defining the structure of the add-on module.  Thus, Kobayashi anticipates the claim and does not have to be modified by Erhart or Khaligh. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836